Citation Nr: 0408678	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  98-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from July 1960 to February 
1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The RO denied a 
request to reopen a claim of entitlement to service 
connection for a chronic acquired variously diagnosed 
psychiatric disorder.

In April 1997 the RO reopened the claim of entitlement to 
service connection for a chronic acquired variously diagnosed 
psychiatric disorder, and denied entitlement to service 
connection for same on a de novo basis.  

In November 2000 the Board reopened the claim of entitlement 
to service connection for a chronic acquired variously 
diagnosed psychiatric disorder, and remanded the claim of 
entitlement to service connection for same on a de novo basis 
to the RO for further development and adjudicative action.  

In December 2003 the RO most recently affirmed the 
determination previously entered.

The claim has been returned to the Board for further 
appellate review.


FINDING OF FACT 

The competent and probative evidence of record establishes 
that the veteran's chronic acquired variously diagnosed 
psychiatric disorder cannot satisfactorily be dissociated 
from his active service.


CONCLUSION OF LAW

A chronic acquired variously diagnosed psychiatric disorder 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.304, 3.306 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In the instant case, relative to the veteran's claim for 
service connection for a chronic acquired variously diagnosed 
psychiatric disorder, the Board's grant of service connection 
is fully favorable to the veteran.  

Since this determination is favorable to the veteran, 
sufficient evidence has been developed, regardless of any 
VCAA compliance or lack thereof.  Therefore, the Board need 
not further address the matter of compliance with the VCAA 
regarding the claim.


Criteria

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Certain diseases which have been identified by statute or 
regulations as "chronic" and which become manifest to a 
degree of at least 10 percent within an applicable 
presumptive period, usually one year after service discharge, 
shall be considered to have been incurred in or aggravated by 
service, notwithstanding that there is no record of such 
disease during the period of service.  See 38 U.S.C.A. 
§ 1112(b); 
38 C.F.R. §§ 3.307, 3.309(c).  These diseases include 
psychoses manifested within one year following service 
discharge, but do not include bipolar disorder or a 
depressive disorder.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  


Factual Background

Service medical records reflect that the veteran was seen in 
October 1962 for psychiatric evaluation.  He had been 
recently involved in a motor vehicle accident and stated he 
was concerned about the investigation and possible charges.  
The October 1962 treatment note reflects that the veteran was 
considered for inpatient admission.  

The records reflect that the veteran's treatment was on an 
emergency basis, although there is no clear indication as to 
why he was seen on an emergency basis.  The examiner noted, 
in particular, that he was not suicidal.  The veteran 
testified that he was given sleeping medication on an on-
going basis, but the October 1962 clinical note reflects only 
a brief prescription of such medication.  The diagnosis 
assigned was acute situational maladjustment.  

The veteran's December 1961 Airman Performance Report notes 
that the veteran was slow, lacked confidence, and often 
required help from teammates to finish his work.  The 
evaluator opined that this was a mental state rather than a 
physical state.  The evaluator also noted that the airman had 
a moody personality and occasionally had clashes with other 
members of the team.  

The veteran's December 1963 Airman Performance Report notes 
that the veteran was a willing worker, but lacked initiative 
and required close supervision.  The veteran's separation 
examination, conducted in February 1964, disclosed no 
diagnosis of any psychiatric disorder, but the physician's 
summary (Block 40) reflects that the veteran reported 
occasional dreams, nervousness and worry, which the physician 
interpreted as non-disabling and having no sequelae.  

The veteran testified that, immediately following his 
discharge, when he started to college, Valium was prescribed 
to help him with his nervousness.  He identified the 
university student health center where he obtained this 
medication.  Unfortunately, that center had deleted all 
records more than 10 years old, and had no records of the 
veteran's treatment there.

In December 1965, approximately twenty-one months after the 
veteran's service discharge, he was admitted for private 
hospitalization.  He was described as uncommunicative at the 
time of admission, hostile, and threatening.  His wife 
indicated that he had displayed a rather violent temper, was 
controlling, and had been childish and "malignantly 
jealous" throughout the marriage, and she indicated that she 
had recently told him she wished to leave the marriage.  



Psychological testing, including Bender drawings and use of 
the Rorschach test, were consistent with the clinical 
impression of schizophrenic reaction, paranoid type, with 
mood disturbance.  The veteran was treated with electroshock 
(ECT) therapy and medication.  At discharge, he no longer 
expressed homicidal tendencies and appeared to respond to the 
medication.

VA clinical records dated in July 1980 reflect that the 
veteran complained of psychiatric problems and began 
treatment in the psychiatric clinic.  The initial diagnosis 
assigned was a mixed personality disorder.  His psychiatric 
disorder was variously diagnosed by VA providers as possible 
latent schizophrenia, chronic anxiety with depressive 
features, and anxiety and depression due to situational 
problems.  VA clinicial records reflect essentially 
continuous medical treatment from 1980 to the present.

In February 1987, the veteran sought service connection for 
residuals of a motor vehicle accident sustained in service, 
including a head injury.  The RO concluded that the acute 
situational maladjustment diagnosed in service was acute and 
transitory, and that no head injury was present.  A claim of 
entitlement to service connection for a neuropsychiatric 
disorder, to include acute situational maladjustment or 
chronic anxiety with depressive features, also shown as 
possible latent schizophrenia, was denied.

A favorable Social Security Administration (SSA) decision 
dated in January 1995 shows that the veteran had been found 
disabled since December 1992.  The decision shows that he had 
a long history of mental problems, possibly 15 to 20 years or 
longer.  

In a statement submitted in July 1996, the veteran related 
that he had attempted suicide with a drug overdose after the 
motor vehicle accident in Alaska in 1962 because he was 
accused of drinking while driving, even though the police who 
responded had made no notation about use of alcohol.  

The examiner who conducted VA examination in June 1998 noted 
that the veteran had been given various diagnoses, including 
dysthymia, hypochondriasis, and borderline personality 
disorder.  After he separated from service, he required 
eleven years to complete a collage degree.  The examiner 
indicated that he did not agree with the veteran's belief 
that the truck accident in service was related to his 
subsequent problems.  The examiner assigned diagnoses of 
dysthymia and borderline personality disorder.

The examiner who conducted a fee-basis VA examination in 
October 1998 concluded that the veteran had bipolar disorder 
and PTSD, as well as a paranoid personality disorder.  The 
examiner concluded that his mental disorder had been first 
noted in service, and had been continuous since that time.  

The clinical records associated with the claims file, and a 
February 1987 memorandum from the VA Medical Center, reflect 
that the veteran has been continuously treated by VA since 
1980.  However, there are no records of VA or private 
psychiatric treatment from 1966 through 1979.  

At a personal hearing conducted in December 1998, the veteran 
testified that, after he was involved in a motor vehicle 
accident in service, the service department accused him of 
drinking while driving because he had Isopropyl alcohol with 
him in the vehicle.  He testified that he thought he might be 
court-martialed and took an overdose of APC (a compound of 
aspirin, phenacetin, and caffeine) capsules.  He stated he 
was advised not to admit that he attempted to take an 
overdose because that would go on his record.  

He stated that, after service, he was unable to concentrate 
because of headaches and was put on Valium when he was at 
college.  However, he was unable to concentrate on his 
studies and dropped out.  He further testified that he hated 
the experience of psychiatric hospitalization so much that, 
after he was discharged in February 1966, he did not seek 
further psychiatric treatment until his current wife, whom he 
married in about 1980, made him seek further treatment.

The RO attempted to get the clinical records which would have 
shown that the veteran was taking Valium immediately post 
service while in college, but the college records available, 
which have been associated with the claims file, do not 
contain any clinical information.  The educational 
institution indicated that the veteran's clinical records 
were destroyed in 1986.

SSA records obtained as the result of a Board remand issued 
in November 2000 included no information about the etiology 
or date of onset of the veteran's psychiatric disorder.

The veteran submitted photographs reflecting a damaged 
military vehicle, and the date indicated for development of 
the photographs was in October 1962.  A postcard with a 
postal mark in September 1962 was also submitted.

A May 2003 VA examination included neurologic screening and 
neuropsychiatric testing.  Personality testing revealed an 
individual who was confused and suspicious.  The Mississippi 
scale for combat stress was elevated and the Beck depression 
inventory suggested major and severe depression.  The veteran 
demonstrated some impairment of thought processes including 
aspects of thinking that did not appear to be clear.  He did 
not demonstrate specific delusions or hallucinations.  His 
behavior was odd but not necessarily inappropriate.  The 
examiner assigned a diagnosis of major depressive disorder 
with psychotic features.  The examiner concluded that the 
veteran did not have PTSD, but a depressive disorder, and the 
examiner noted that the depressive disorder "may have its 
origins in military service."

Another examiner who also conducted VA examination in May 
2003 described the veteran as alert, pleasant, cooperative, 
casually attired, and adequately groomed.  His speech was 
normal.  His thought content was without psychotic features 
or suicidal or homicidal ideation.  His eye contact was good.  
There was no psychomotor retardation or agitation.  He had a 
long history of maladaptive behaviors which he blamed on a 
motor vehicle accident while in the military.  

The examiner concluded that the diagnoses of major depression 
with psychotic features was substantiated.  The examiner 
noted that the available evidence suggested that the veteran 
was first hospitalized for depression within about a year of 
being discharged from active duty and while still in the 
reserves.

In an addendum dated in August 2003, the examiner noted that, 
after the veteran's motor vehicle accident he became 
suspicious and felt that he was being accused of causing the 
accident, and he took an overdose at that time.  The examiner 
concluded that it was more likely than not that the overdose 
in service, and subsequent hospitalization after discharge, 
were related to the veteran's current depression with 
psychotic features.


Analysis

The opinion provided by the VA examiner who conducted June 
1998 examination, is unfavorable to the veteran, since the 
examiner stated that he did not agree with the veteran's 
belief that a motor vehicle accident in service was the 
etiology of his subsequent problems.  

However, a fee-basis examiner who conducted examination in 
October 1998 concluded that the veteran's mental disorder was 
first noted in service and had been continuous since that 
time.  This medical opinion is favorable to the veteran, but 
the weight of this opinion is reduced because the examiner 
explicitly stated that he relied on the history provided by 
the veteran.  He apparently reported relatively continuous 
treatment at VA facilities following his 1995 post-service 
hospitalization.  However, there are no records that he 
sought VA psychiatric treatment during the period from 1966 
through 1979.  Because this element, and several others, of 
the history as provided by the veteran are somewhat 
inaccurate, the persuasive value of this opinion is so much 
reduced.

The examiners who conducted VA examinations in May 2003 also 
provided opinions favorable to the veteran.  One examiner 
concluded that the veteran's current depressive disorder 
"may" have originated in service.  


This opinion is favorable to the veteran, in that the medical 
examiner has clearly stated that the veteran's claim of 
entitlement to service-connection for a psychiatric disorder 
is at least plausible, but the statements that his current 
disorder "may" be related to his service is only weakly 
persuasive.

A final opinion rendered in May 2003, with an addendum in 
August 2003, is again favorable to the veteran, but is of 
only weak persuasive value.  In particular, the Board notes 
that the examiner based this opinion on the veteran's 
description that he had taken an overdose in service.  The 
service clinical records are somewhat vague, and do not 
specifically and explicitly state that the veteran attempted 
to take an overdose of a medication.  

In this regard, the Board notes the veteran's testimony that 
the provider who examined him in service after he took an 
overdose of APC, that the doctor indicated he did not wish to 
document the overdose because this would have negative 
implications for the veteran's career in service.  

Additionally, the Board notes that the examiner was under the 
mistaken impression that the veteran was hospitalized for 
psychiatric treatment within about one year following his 
service discharge.  However, the veteran's hospitalization 
did not occur until nearly two years had a lapsed after his 
service discharge.  

Although this opinion is favorable to the veteran, the weight 
of this evidence is reduced because the history provided by 
the veteran, on which the examiner's opinion was based, was 
not entirely consistent with the facts of record, and 
includes history reported by the veteran which, although not 
inconsistent with the evidence of record, is not explicitly 
confirmed by the facts of record.  

In this regard, the Board notes that the veteran provided a 
history of having been struck with pieces of glass and flying 
metal in that accident, but the service medical records are 
devoid of any notation of treatment following a motor vehicle 
accident.  

However, VA clinical records in August 1998 reflect that a 
metallic foreign body was found in a chronically infected 
sinus, and that foreign body was apparently attributed to the 
motor vehicle accident in service.  The Board is not 
persuaded that the service medical records associated with 
the claims file are complete.  The veteran's testimony that 
he took an overdose in service must be accepted as credible.  

Of the four medical opinions of record, three are at least 
weakly favorable to the veteran.  Unfortunately, none of the 
three examiners clearly expressed an accurate understanding 
of the veteran's medical history as reflected in the 
objective evidence of record.  The Board finds, however, 
that, despite the apparent inaccuracies in history on which 
the opinions are based, the opinions are of sufficient weight 
to at least place the evidence in equipoise.

When the evidence as to an appellant's claim is in equipoise, 
governing law requires that any reasonable doubt be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b).  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
an award of service connection for a chronic acquired 
variously diagnosed psychiatric disorder, variously 
diagnosed, is supported by the evidentiary record.  


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



